Citation Nr: 0308068	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-42 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for seborrheic eczema.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1993, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, granted 
service connection for a skin disorder with a zero percent 
evaluation, and for a right knee disability with a 10 percent 
evaluation.  The veteran filed a notice of disagreement (NOD) 
with the RO's determination as to both issues.  However, a 
statement of the case (SOC) was issued only as to the 
evaluation assigned for the skin disorder.  He subsequently 
perfected an appeal as to the issue of entitlement to a 
compensable evaluation for seborrheic eczema.

In January 2002 the RO issued a supplemental statement of the 
case (SSOC) in which an increased evaluation of 10 percent 
was granted for seborrheic eczema.  As 10 percent was not the 
maximum benefit allowable by law, the claim remained in 
appellant status.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(Court held that, on claim for original or increased rating, 
veteran is presumed to be seeking maximum benefit allowed by 
law, and therefore such claim remains in controversy where 
less than maximum benefit available has been awarded).  
Although the RO granted an increased rating to 10 percent for 
the service-connected skin disability during the appellate 
process, 10 percent is less than the maximum possible 
benefit, and the veteran has not indicated that he is 
satisfied with that assigned disability evaluation.  
Therefore, that issue remains in appellate status.

In this decision, the Board has re-characterized the issues, 
which (in the case of the skin disorder) had been certified 
on appeal as simply an increased-rating issue, in order to 
comply with the decision of the Court in Fenderson v. West, 
12 Vet. App. 119 (1999) (Court held that, at the time of 
initial disability rating, separate, staged ratings could be 
assigned for separate periods of time during period of 
claim).

By rating decision dated January 2003, the RO continued a 10 
percent evaluation for high blood pressure.  There has been 
no NOD as to that claim at this time.  Therefore the issue is 
not before the Board for appellant consideration.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a right knee disability is further 
addressed in the Remand portion of this decision.


FINDING OF FACT

The most recent VA examination shows the veteran's seborrheic 
eczema, which is concentrated on his back, is manifested by 
itching, disfigurement, and dry scaly lesions throughout.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for seborrheic 
eczema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.l, 4.7, 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records (SMRs) show that in March 1981 the 
veteran was seen at an in-service clinic with complaints of a 
rash on his back for the previous three days.  He was 
diagnosed with contact dermatitis.  He was also seen in March 
1981 for a follow-up of the rash on his back.  The rash was 
described as a papular vesicular rash, three centimeters in 
diameter.  The diagnosis was herpes zoster.

The SMRs further show that, in November 1991, the veteran 
reported that he had had a rash on his back for one month.  
He stated that he had also had a rash previously.  In 
addition, he stated that he had pigmentation of the skin.  
There was positive pruritus and rash noted.  On examination, 
there was a excoriation lichenification patch on the back, 
consistent with xerotic eczema.  In February 1992 it was 
noted that he had a four-centimeter patch of dry, slightly 
hyperpigmentated skin on his upper-mid back.  The diagnosis 
was seborrheic dermatitis.

Post-service, in March 1994, the veteran filed a claim of 
entitlement to service connection for several conditions, 
including a skin rash on his back.

In September 1994 he underwent a VA examination.  Clinical 
evaluation of the skin revealed dry red squamous eruptions 
located on the lower end of the sternum (xyphoid) and on the 
skin in the middle of his back.  The diagnosis was eczema 
seborrhoicum of the chest region and back.

In a June 1995 rating decision the RO, in pertinent part, 
granted service connection for a skin disorder, seborrheic 
eczema, and assigned a zero percent evaluation.  In his NOD, 
the veteran contended that doctors had not been able to 
explain what caused the condition on his back, which 
continued to get larger every year.  An SOC was issued in 
August 1996, which continued the zero percent evaluation for 
the skin disorder.

Another VA examination was conducted in November 1999.  The 
examiner noted that the veteran's past medical history was 
significant for seborrheic dermatitis involving the lumbar 
and thoracic spine areas.  The veteran reported that he had 
been noted to have a rash over the back, running along the 
spine.  The rash was pruritic and occasionally erythematous.  
He stated that he had had the rash since he came back from 
Vietnam.  He had been putting multiple medications over it, 
without much relief.  The examiner indicated that the veteran 
denied any significant pain but he did have discomfort, 
itching, and disfigurement.  Examination revealed an area of 
twenty-four to twenty-five inches by three inches along the 
midline spine region, which was hyperpigmented with dry, 
scaly lesions throughout.  The area was pruritic.  The 
diagnosis was seborrheic dermatitis involving the back.

An outpatient treatment report from the Navy Regional Medical 
Center, dated in April 2001, reveals that the veteran was 
seen for a rash on his back.  He reported that the rash was 
itchy and unresponsive to medication.  On examination there 
was a hyperpigmented raised rough patch, five to fifteen 
centimeters wide, on the midline of the back from T3 to L3.  
There was a positive finding as to scale and papules at the 
hair follicles within the patch.  There was no vesicle or 
pustule.  The diagnoses were tinea versicolor and eczema.

In addition, in an April 2001 written medical statement by 
the veteran's primary care physician, ES, M.D., it was noted 
that he had evaluated the veteran for a rash on his back.  
Physical and microscopic examinations revealed tinea 
versicolor with eczematous changes in the skin.  He further 
noted that the eczematous changes were likely a result of the 
long-term infection.  

In January 2002 a Decision Review Officer (DRO) at the RO 
issued an SSOC in which the evaluation for the service-
connected seborrheic eczema was increased to 10 percent 
effective from May 24, 1994, the date the initial claim was 
received by the RO.

In January 2003 a DRO at the RO issued another SSOC, in which 
the 10 percent evaluation for the service-connected 
seborrheic eczema was continued.

II.  Legal Analysis

A.  Preliminary matters - Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in August 1996, the SSOCs of January 2002 and January 2003, 
and correspondence provided by the RO, the Board believes 
that the appellant has been given ample notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  In this regard, the Board notes the letter of 
March 2001 in which the RO advised the veteran of the 
enactment of VCAA, and of VA's responsibility to assist him 
by obtaining medical records and other evidence to support 
his claim.  Therein, the RO expressly advised the veteran of 
what evidence VA had already received, what evidence was 
necessary to establish entitlement and what he could do to 
help with his claim.  It is thus clear that substantial 
compliance with the requirements of the VCAA has been 
established in this matter.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the veteran has been afforded VA 
examinations.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002).  The Board therefore finds that no useful purpose 
would be served in undertaking more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  The Board concludes that any defect in meeting 
the technical requirements of the VCAA is nonprejudicial and 
harmless error.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In this case, the veterans seborrheic eczema has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  
That code provides for a 10 percent disability evaluation for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  The next higher rating 
of 30 percent is provided where there is constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent rating requires ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant appearance.

During the pendency of the present appeal, regulatory changes 
amended the rating schedule, to include the rating criteria 
for evaluating eczema.  This amendment became effective in 
2002.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
completed, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas, supra.  Therefore, the 
Board must evaluate the veteran's claim for a higher rating 
under both the old and new criteria in order to ascertain 
which version is more favorable to his claim, if indeed one 
is more favorable than the other.  See VAOPGCPREC 3-2000 
(2000).

The veteran was provided notice of the new regulations, which 
was recorded in the January 2003 SSOC.  He was given an 
opportunity to submit evidence and argument related to both 
regulations.  Accordingly, the veteran is not prejudiced by 
the Board's application of the new and old rating criteria at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that, under the revised criteria, a 10 
percent evaluation is warranted under DC 7806 where at least 
five percent, but less than 20 percent, of the entire body, 
or at least five percent, but less than 20 percent, of 
exposed areas are affected; or where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required for a total duration of less than 
six weeks during the past 12-month period.  The next higher 
rating of 30 percent is assigned where there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The maximum 
rating of 60 percent is assigned where there is more than 40 
percent of the entire body involved or more than 40 percent 
of exposed areas affected; or where constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs has been required during the past 12-
month period.  67 Fed. Reg. 49,590 (July 31, 2002) (effective 
Aug. 30, 2002).

A review of the pertinent evidence of record reflects that 
service connection for a skin disorder was granted by a 
rating decision dated in June 1995, in response to the 
veteran's November 1994 original claim for benefits after his 
retirement from active military service in January 1993.  A 
zero percent evaluation was assigned at that time.

The veteran was accorded an examination by VA in July 1999.  
At the time of that examination there was an area of twenty-
four to twenty-five inches by three inches along the midline 
spinal region which was hyperpigmented with dry, scaly 
lesions throughout, and the area was noted to be pruritic.  
The examiner noted that the veteran denied having any 
significant pain but he did have discomfort, itching, and 
disfigurement.  He was subsequently assigned a 10 percent  
disability evaluation for seborrheic eczema under the same 
diagnostic code, DC7806, effective from the date of his 
original claim.  

Moreover, examination by the Naval Regional Medical Center in 
2001 revealed a hyperpigmented raised rough patch, five to 
fifteen centimeters wide, with scales and papules and no 
vesicle or pustule.  It was recommended that he use a 
moisturizing soap, take short warm showers and use a 
moisturizing lotion.

Reviewing this record with full sympathy for the veteran's 
complaints, and with consideration of the reasonable doubt 
standard, the Board finds that an evaluation of 30 percent is 
warranted under the old rating criteria, which require that 
eczema be manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement.  As noted above, 
the VA examiner noted the veteran's rash was itchy and there 
was disfigurement.  Furthermore, he noted that his back was 
hyperpigmented with dry, scaly lesions throughout.

The Board further finds that the veteran's eczema is not 
manifested by ulceration, extensive exfoliation or crusting, 
and systemic or nervous manifestations or exceptionally 
repugnant.  Nor is more than 40 percent of the entire body or 
more than 40 percent of the exposed areas affected, nor is 
there constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period, in order to warrant an 
evaluation greater than the 30 percent under either the old 
or revised criteria.  

Accordingly, the Board finds that assignment of an initial 
increased evaluation of 30 percent effective from the date of 
the VA examination on November 3, 1999, is supported by the 
evidentiary record.  The Board thus finds a basis for 
assignment of "staged" ratings per Fenderson, supra.

As discussed above, both the old and new regulations for 
evaluating skin disorders were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the veteran's claim.  In any future claims 
and adjudications, the RO will apply only the amended rating 
criteria in effect on and after August 30, 2002, to be 
codified in 38 C.F.R. in 2003, and will consider evidence 
developed after the present claim.



C.  Extra-schedular consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the case at hand, the Board notes that the RO neither 
provided nor discussed the criteria for assignment of an 
extraschedular evaluation.

Of course, prior to ascertaining whether the veteran's case 
meets the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), the Board is considering whether the veteran 
would be prejudiced by considering the issue in the first 
instance.  See  Floyd, 9 Vet. App. at 96.  The central 
inquiry in that determination is "whether the claimant has 
been given adequate notice of the need to submit evidence or 
argument on that question and, if not, whether the claimant 
will be prejudiced thereby".  Bernard, supra.  

Here, the veteran clearly has had an opportunity to submit 
evidence in this regard.  It is presumed that in his claim 
for increased schedular evaluation, he is seeking 
consideration of extraschedular evaluation as well.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by a consideration of referral of his case for 
extraschedular evaluation at this juncture.  VAOPGCPREC 6-69; 
Bernard, Floyd, supra

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  As to the disability presented in this claim, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  

Furthermore, there is no evidence that the service-connected 
disability presents an unusual or exceptional disability 
picture.  There is no medical evidence that the clinical 
picture is in any way out of the ordinary, and the veteran 
has pointed to none.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.

Accordingly, the Board determines that the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the veteran's service-connected skin 
disability.


ORDER

An evaluation of 30 percent for seborrheic eczema is granted, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

In the veteran's May 1996 NOD, he specifically disagreed with 
the 10 percent evaluation assigned for his right knee 
disability.  He contended that the RO had failed to evaluate 
his left knee and that he was taking medication for both 
knees.

By subsequent rating action in August 1996, the RO implicitly 
granted service connection for disability of the left knee, 
and at the same time assigned an evaluation of 20 percent for 
bilateral degenerative joint disease of the knees.  Further, 
by rating action in April 2002 the RO assigned a separate 10 
percent evaluation for each knee.  These actions by the RO 
did not, in net effect, address the veteran's disagreement 
with the 10 percent evaluation initially assigned for the 
right knee. 

The Board recognizes that the veteran has not actively 
pursued his expressed disagreement as to the initial rating 
assigned for his right knee.  However, the Court of Appeals 
for Veterans Claims has clearly held that the filing of an 
NOD initiates the appeal process and that, where the RO has 
not yet issued an SOC as to the issue involved, a remand is 
required by law.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  Regrettably, therefore, this case must be 
remanded for the following action:

The RO should provide the veteran an SOC on 
the issue of entitlement to an initial 
evaluation in excess of 10 percent for a right 
knee disability.  All necessary development 
should be accomplished before issuance of the 
SOC.

The veteran should be provided all appropriate 
laws and regulations pertinent to this issue 
and be apprised of his appellate rights and 
responsibilities regarding perfecting an 
appeal of the decision.  If and only if the 
veteran perfects an appeal of the decision , 
the case should be returned to the Board in 
accordance with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



